Citation Nr: 1001860	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a lung disability 
other than asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to October 
1972. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The issue of entitlement to service connection for a lung 
disability other than asbestosis is addressed in the REMAND 
that follows the order section of this decision.


FINDING OF FACT

The Veteran has not had asbestosis during the pendency of the 
claim.


CONCLUSION OF LAW

Asbestosis was not incurred or aggravated in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for asbestosis.  
The Board will initially discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was provided complete VCAA notice by letter 
mailed in March 2006, prior to the initial adjudication of 
his claim.

Also, service treatment records have been obtained, as well 
as pertinent VA medical records.  The Board notes that the 
Veteran identified private treatment records from Miriam 
Hospital, which have not been associated with the claims 
file.  However, the RO contacted Miriam Hospital by mail and 
requested the identified records in April 2006, and again in 
June 2006.  The RO also informed the Veteran by mail in June 
2006 that it had contacted Miriam Hospital and requested the 
evidence he had identified, but that as of that date it had 
not received a response.  The letter to the Veteran also 
stated that the RO was making a second attempt to obtain the 
identified records, but that the Veteran should contact 
Miriam Hospital and ask that the records be sent to the RO as 
soon as possible.  Thus, the Board finds that RO has made 
reasonable efforts to obtain these records, and that a remand 
for further attempts to obtain them is not warranted.  See 
38 C.F.R. § 3.159(c), (d), (e).

The Board also notes that the Veteran was not provided a VA 
examination and no VA medical opinion was obtained in 
connection with his claim.  VA is obliged to provide a VA 
examination or obtain a medical opinion when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) the evidence indicates that the current disability or 
symptoms may be associated with service or with another 
service-connected disability, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 C.F.R. § 
3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 
(2002); and also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed below, the medical evidence of record 
demonstrates that the Veteran does not have asbestosis.  
Therefore, the medical evidence of record is sufficient to 
decide the claim, and there is no reasonable possibility that 
a VA examination or medical opinion would substantiate the 
claim.

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of 
entitlement to service connection for asbestosis.

Service treatment records are negative for evidence of 
asbestosis.  On his July 1972 separation examination, the 
Veteran was noted to have had a normal clinical evaluation of 
the lungs and chest.

VA treatment records beginning in September 2005 reflect 
treatment for lung and breathing problems, with diagnoses of 
chronic obstructive pulmonary disease and obstructive sleep 
apnea.  However, the record indicates no diagnoses of 
asbestosis, and there is no competent evidence indicating 
that the Veteran has had asbestosis at any point during the 
pendency of his claim.  September 2005 and November 2005 
chest X-ray reports indicate no infiltrates or effusions, 
with hilar areas unremarkable.  October 2006 chest X-rays 
indicated that lung fields were well-expanded and appeared 
clear, and that pulmonary vascularity was unremarkable.

Because there is no competent evidence of the presence of 
asbestosis at any time during the pendency of the claim, the 
claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007).  


ORDER

Service connection for asbestosis is denied.


REMAND

While the Veteran filed a claim for service connection for 
asbestosis, he has submitted medical evidence showing that he 
currently has chronic obstructive pulmonary disease.  Because 
the evidence developed during the processing of this claim 
indicates that the symptoms for which the Veteran is seeking 
VA benefits may be caused by a lung disability other than 
asbestosis, the issue of entitlement to service connection 
for a lung disability other than asbestosis is part of the 
Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).  The RO has not properly developed and addressed the 
issue of service connection for a lung disability other than 
asbestosis.  Therefore, the issue must be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development of the issue of 
entitlement to service connection for a 
lung disability other than asbestosis, 
including the provision of the notice 
required under 38 U.S.C. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).

2.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


